Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A: Figures 1-7, Para. [0017]: the top portion 200 and the base 300 are configured such that the temperature-regulating appliance 100 is a built-in induction range.
Species B: Figures 1-7, Para. [0017]: the top portion 200 and the base 300 are otherwise configured to provide another type of drop-in or built-in appliance other than an induction range.
After applicant select invention from Species A and Species B, this application also contains claims directed to the following patentably distinct Species:
Species C: Figures 1-7, Para. [0018]: the top portion 200 is manufactured from a ceramic glass material.
Species D: Figures 1-7, Para. [0018]: the top portion 200 is manufactured from another material suitable for the heating, warming, and/or cooling operations disclosed herein (e.g., a metal or metal alloy, glass, ceramic, etc.).
After applicant select invention from Species C and Species D, this application also contains claims directed to the following patentably distinct Species:
Species E: Para. [0019]: the base 300 has a square cross-sectional shape, corresponding to the shape of the top portion 200. 
Species F: Para. [0019]: the base 300 has another shape (e.g., rectangular, circular, etc.) that is the same or different than the shape of the top portion 200.
After applicant select invention from Species E and Species F, this application also contains claims directed to the following patentably distinct Species:
Species G: Para. [0020]: the electronics package 310 includes various components configured to power and control operation of the temperature-regulating appliance 100 to facilitate heating and/or warming cookware and/or food product disposed on the top portion 200 through inductive heating.
Species H: Para. [0020]: the electronics package 310 includes various components configured to power and control operation of the temperature-regulating appliance 100 to facilitate heating, warming, and/or cooling cookware and/or food product disposed on the top portion 200 through non-inductive means (e.g., conduction, etc.).
After applicant select invention from Species G and Species H, this application also contains claims directed to the following patentably distinct Species:
Species I: Para. [0021]: the thermal element 312 is configured as an inductive heating element (e.g., an inductive heating coil, etc.).
Species J: Para. [0021]: the thermal element 312 is configured as another type of heating element (e.g., a conductive heating coil, etc.).
After applicant select invention from Species I and Species J, this application also contains claims directed to the following patentably distinct Species:
Species K: Para. [0024]: the insulation 400 is spaced a distance from the lower surface 204 of the top portion 200 such that a gap, shown as air gap 410, is formed there between.
Species L: Para. [0024]: the insulating 400 is sized to eliminate the air gap 410
Species M: Para. [0024]: the base 300 does not includes the insulation 400 (e.g., in embodiments where the temperature-regulating appliance 100 is not an induction range, etc.).
After applicant select invention from Species K, Species L and Species M, this application also contains claims directed to the following patentably distinct Species:
Species N: Para. [0025]: the top layer 402 and the bottom layer 406 are manufactured from a first material and the middle layer 404 is manufactured from a second material different than the first material.
Species O: Para. [0025]: the top layer 402, the middle layer 404, and the bottom layer 406 are manufactured from the same material or three different materials.
After applicant select invention from Species N and Species O, this application also contains claims directed to the following patentably distinct Species:
Species P: Para. [0026]: the temperature sensors 500 are (i) disposed between the top layer 402 of the insulation 400 and the lower surface 204 of the top portion 200 and (ii) positioned within the air gap 410.
Species Q: Para. [0026]: the temperature-regulating appliance 100 includes several temperature sensors 500 variously positioned at various locations along the top portion 200.
Species P and Species Q, this application also contains claims directed to the following patentably distinct Species:
Species R: Para. [0027]: the temperature sensors 500 may remain coupled to the base 300 and decouple from the top portion 200 when the base 300 is selectively detached from the top portion 200.
Species S: Para. [0028]: one or more of the temperature sensors 500 may remain coupled to the top portion 200 and decouple from the base 300 when the base 300 is selectively detached from the top portion 200.
After applicant select invention from Species R and Species S, this application also contains claims directed to the following patentably distinct Species:
Species T: Para. [0029]: the mounting adapter 600 is a multi-piece mounting adapter configured to releasably secure the base 300 to the top portion 200.
Species U: Para. [0029]: the mounting adapter 600 is a single-piece mounting adapter.
Species V: Para. [0029]: the mounting adapter 600 or a portion thereof is integrally formed with the top portion 200 and/or the base 300.
After applicant select invention from Species T, Species U and Species V, this application also contains claims directed to the following patentably distinct Species:
Species W: Para. [0030]: the flanges 610 extend at least partially along each of the edges of the lower wall 308.
Species X: Para. [0030]: the flanges 610 are otherwise positioned on another portion of the housing 302 that provides adequate structural support (e.g., the sidewalls 304, the upper wall 306, etc.). The flanges 610 may be manufactured from a single 
After applicant select invention from Species W and Species X, this application also contains claims directed to the following patentably distinct Species:
Species Y: Para. [0032]: the bracket coupler 640 includes an adhesive (e.g., silicone glue, etc.).
Species Z: Para. [0032]: the bracket coupler 640 includes fasteners (e.g., bolts, screws, etc.).
After applicant select invention from Species Y and Species Z, this application also contains claims directed to the following patentably distinct Species:
Species 1: Para. [0033]: the legs 624 are oriented substantially perpendicular to the top portion 200 such that the legs 624 extend substantially perpendicular to the lower surface 204 of the top portion 200.
Species 2: Para. [0033]: the legs 624 may be angled inward or outward (e.g., to accommodate a smaller base 300, to accommodate a larger base 300, etc.).

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species; i.e. the specific structures and shapes of the pan; in addition, these species as disclosed in the specification are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Species A does not require search of other than an induction range; Species B does not require search of an induction range.  Species C does not require search of a metal or metal alloy, glass, ceramic, etc.); Species D does not require search of a ceramic glass material. Species E does not require search of the base 300 has another shape (e.g., rectangular, circular, etc.) that is the same or different than the shape of the top portion 200; Species F does not require search of the base 300 has a square cross-sectional shape, corresponding to the shape of the top portion 200. Species G does not require search of the electronics package 310 includes various components configured to power and control operation of the temperature-regulating appliance 100 to facilitate heating, warming, and/or cooling cookware and/or food product disposed on the top portion 200 through non-inductive means (e.g., conduction, etc.); Species H does not require search of the electronics package 310 includes various components configured to power and control operation of the temperature-regulating appliance 100 to facilitate heating and/or warming cookware and/or food product disposed on the top portion 200 through inductive heating. Species I does not require search of the thermal element 312 is configured as another type of heating element (e.g., a conductive heating coil, etc.); Species J does not require Species K does not require search of the base 300 does not includes the insulation 400 (e.g., in embodiments where the temperature-regulating appliance 100 is not an induction range, etc.); Species L does not require search of the insulation 400 is spaced a distance from the lower surface 204 of the top portion 200 such that a gap, shown as air gap 410, is formed there between; Species M: does not require search of the insulating 400 is sized to eliminate the air gap 410. Species N does not require search of the top layer 402, the middle layer 404, and the bottom layer 406 are manufactured from the same material or three different materials; Species O does not require search of the top layer 402 and the bottom layer 406 are manufactured from a first material and the middle layer 404 is manufactured from a second material different than the first material. Species P does not require search of the temperature-regulating appliance 100 includes several temperature sensors 500 variously positioned at various locations along the top portion 200; Species Q does not require search of the temperature sensors 500 are (i) disposed between the top layer 402 of the insulation 400 and the lower surface 204 of the top portion 200 and (ii) positioned within the air gap 410. Species R does not require search of one or more of the temperature sensors 500 may remain coupled to the top portion 200 and decouple from the base 300 when the base 300 is selectively detached from the top portion 200; Species S does not require search of the temperature sensors 500 may remain coupled to the base 300 and decouple from the top portion 200 when the base 300 is selectively detached from the top portion 200.  Species T does not require search of the mounting adapter 600 or a portion thereof is integrally formed with the top portion 200 and/or the base 300; Species U does not require search of the mounting adapter 600 is a multi-piece mounting adapter configured to releasably secure the base 300 to the top portion 200; Species V does not require search of the mounting adapter 600 is a single-piece mounting adapter. Species W does not require search of the flanges 610 are otherwise positioned on another portion of the housing 302 that provides adequate structural support (e.g., the sidewalls 304, the upper wall 306, etc.). The flanges 610 may be manufactured from a single piece of material or may be manufactured from multiple pieces of material that are welded or otherwise fastened together; Species X does not require search of the flanges 610 extend at least partially along each of the edges of the lower wall 308. Species Y does not require search of the bracket coupler 640 includes fasteners (e.g., bolts, screws, etc.); Species Z does not require search of the bracket coupler 640 includes an adhesive (e.g., silicone glue, etc.). Species 1 does not require search of the legs 624 may be angled inward or outward (e.g., to accommodate a smaller base 300, to accommodate a larger base 300, etc.); Species 2 does not require search of the legs 624 are oriented substantially perpendicular to the top portion 200 such that the legs 624 extend substantially perpendicular to the lower surface 204 of the top portion 200.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions required a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise difference non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:00 EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor DANA ROSSsupervisor Ibrahime Abraham can be reached on 571/270-5569571/270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761